        Case 4:17-cr-00048-BMM Document 112 Filed 09/03/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                       Case No. CR-17-48-GF-BMM

                 Plaintiff,
                                                             ORDER
 vs.

JAYCOB TYLER KUTZERA,

                Defendant.

       Defendant Jaycob Tyler Kutzera, having filed a Motion for Order Exonerating

Bond and good cause appearing therefore;

       IT IS HEREBY ORDERED that the bond is exonerated in this case.

       The Clerk is directed to mail a copy of this Order to all parties and to the Clerk

of District Court, Attn: Fiscal Department, Riverside, California.

       DATED thisUGday of 6HSWHPEHU, 2019.




                                           1
